Citation Nr: 1226265	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned Veteran's Law Judge during a June 2010 travel board hearing.  A copy of the transcript has been associated with the claims file.  

In December 2010, the Board remanded this matter for further evidentiary development.  The matter now returns for appellate review.  During the time that this matter was remanded, the RO granted service connection for bilateral hearing loss and tinnitus in a March 2012 rating decision.  The Veteran's claims have been fully granted, and the Board does not have jurisdiction over these matters.  

Having found that the instructions of the December 2010 have been substantially complied with, the Board may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran's bladder cancer did not have its onset in active service and is not the result of a disease or injury, including exposure to herbicides, incurred in active service.



CONCLUSION OF LAW

Bladder cancer was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  T he notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the notification requirements with respect to the claim of service connection for bladder cancer, to include as due to herbicide exposure, have been satisfied.  The Veteran was sent a letter in June 2005.  This letter did not satisfy the notice requirements for the downstream components of establishing a disability rating and effective date of award.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  In this instance, since the notice informed the Veteran of the evidence necessary to substantiate his claim and only failed to inform him of how VA establishes a disability rating and effective date of award, the burden of proving harmful error rests with the Veteran.  Nevertheless, the Board finds that the Veteran has not been prejudiced as the claim is denied and the issues of effective date and establishing a disability rating are not implicated.  As such, no prejudicial error to the Veteran has occurred.

The duty to assist has also been satisfied.  The Veteran's service treatment records and VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The RO obtained updated VA treatment records in accordance with the December 2010 Board remand.  Therefore, VA complied with the December 2010 remand to that extent.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO also obtained documents in association with the Veteran's disability benefits through the Social Security Administration (SSA).  The December 2010 remand also directed that VA provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, to obtain identified private treatment records from Dr. S.  The Veteran was sent a notification letter in December 2010 along with VA forms 21-4142 for any health care providers that may have treated him in the past.  However, the Veteran did not submit any form with respect to Dr. S or any other private facility and did not respond to the December 2010 letter.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  Accordingly, the Board finds that a remand to secure any additional records is not required and VA complied with the December Board remand.  See Stegall, 11 Vet. App. 268.  

The Board acknowledges that the Veteran has not had VA examinations specifically for his claims for a right wrist, left wrist, sexual dysfunction, or sleep disorder.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case because no competent evidence has been submitted to indicate that bladder cancer is associated with an established event, injury, or disease in service or during the presumptive period.  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide the claim for bladder cancer in this case.  38 C.F.R. § 3.159(c)(4)(i); see Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection

The Veteran alleges that he has bladder cancer that is related to his exposure to herbicides during service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  Id. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Id.; 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Id., 38 C.F.R. § 3.307(d)(6)(iii).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bladder cancer.

The evidence of record shows that the Veteran was treated for bladder cancer in 1998.  In the July 2003 VA treatment note, the Veteran was diagnosed with status post bladder cancer treated with cystoscopic surgery and instillation of chemotherapy in the bladder.  The Veteran testified that he receives current medical treatment for residuals of his bladder cancer.  In updated VA treatment records, the Veteran was diagnosed with benign prostatic hypertrophy.  Therefore, he has current residuals of bladder cancer, and the first element of the claim of service connection is established.  

The Veteran served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  However, the Veteran does not have a disability that is shown to be associated with Agent Orange exposure.  Bladder cancer and benign prostatice hypertrophy are not listed among the disorders for which a presumption based on herbicide exposure is warranted under § 3.309(e) and, therefore, presumptive service connection is not warranted.

Although the Veteran is not entitled to service connection under the presumptive provisions, this does not preclude direct service connection based on exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In other words, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

The Veteran's service treatment records are completely absent for any diagnosis, notation, or complaint regarding the Veteran's bladder.  In fact, the Veteran testified that he was first treated for his bladder cancer in 1997 and experienced symptoms related to the cancer prior to his initial treatment, but did not specify a time frame for which he experienced these symptoms.  This gap in time weighs against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

In addition, there is no medical evidence of record relating bladder cancer or any residuals to the Veteran's active military service, to include as based on his exposure to herbicides.  The Veteran testified that he is currently treated for residuals of bladder cancer from a Dr. S, a private physician.  However, the Veteran has not complied with VA's requests to submit authorization forms for VA to obtain these treatment records.  They have not been associated with the claims file and thus do not show such current treatment.  VA treatment records reference that the Veteran is status-post bladder cancer with surgery and chemotherapy in 1998.  They also indicate a diagnosis of benign prostatic hypertrophy.  However, no medical record evidences a nexus between any residuals of bladder cancer and service.  

In fact, the only positive evidence in this case consists of the Veteran's own personal contentions that his residuals of bladder cancer are related to active service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In this case, however, although the Veteran may be competent to describe symptoms of bladder cancer and the residuals, he is not competent to comment on the etiology of such a disease.  Although a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between bladder cancer and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaert, 21 Vet. App. at 462.  The Veteran is not competent to opine on the question of etiology in this case and, therefore, his statements asserting a relationship between his residual bladder cancer and service do not constitute competent medical evidence on which the Board can make a service connection determination.

Considering the evidence of record as a whole and the Veteran's credible testimony before the Board that he developed bladder cancer many years after his discharge from service, the Board acknowledges that the Veteran genuinely believes that his bladder cancer is related to Agent Orange exposure during active military service.  There is, however, nothing in the record to support a finding that there is a link between the Veteran's service and the claimed disability.  Specifically, the medical literature and scientific findings considered by the Secretary in determining which disabilities shall be presumed to be caused by herbicides used in Vietnam do not reveal that bladder cancer has a positive association with herbicides.  See Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  Even if the Veteran's opinion is accorded some probative value, it does not outweigh the evidence of record which shows that the Veteran's residual bladder cancer did not develop for many years after service and has not been medically associated with his period of service.  Therefore, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bladder cancer; there is no doubt to be resolved.  As such, service connection for bladder cancer is denied.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on presumptive or direct grounds.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure, is denied.  



______________________________________________
KATHLEEN K. GALLAGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


